Citation Nr: 1411315	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active duty from January 1978 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2012, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's current bilateral hearing loss had onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current hearing loss disability began during his period of active service.  During the hearing before the undersigned, he testified that he had no hearing difficulty prior to service.  Board Hearing Transcript (T.) at 3.  He testified that during service he worked without hearing protection near operating mortars.  Id. at 3-4.  He indicated that his hearing began to decrease and he had constant ringing in his ears not long after the noise exposure began.  Id. at 4.  His testimony is best understood as having hearing symptoms continuously since service.  

For disability resulting from personal injury suffered or disease contracted in line of duty in the active military service, VA will, in general, pay compensation to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In this context, the term "service connection" relates to three elements of establishing the right to such compensation.  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a May 2010 administrative decision, the RO determined that the Veteran's service from January 17, 1978 through December 13, 1990 is considered honorable for VA purposes but that he was discharged under dishonorable conditions for VA purposes for the period of service from December 12, 1990 through December 31, 1996.  Therefore, service connection may be established for disability resulting from injury or disease incurred during the period of active duty from January 17, 1978 to December 13, 1990 but not for injury or disease incurred during the period of active duty after December 13, 1990.  In the instant decision, the Board refers to the earlier period of service as qualifying service.  

VA regulation, 38 C.F.R. § 3.385 (2013), defines a hearing loss disability for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The report of a July 2011 VA examination documents a diagnosis of sensorineural hearing loss.  Audiometric test results documented in that report show that he has a current hearing loss disability as defined by VA regulation.  The present disability element of service connection is therefore met.  

Next, the Board addresses the in-service element of service connection.  The Board notes that an award of service connection does not require in-service documentation of a hearing loss disability as defined at 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service treatment records include a report of a November 1977 medical examination conducted for the purpose of "Army," which the Board understands as for the purpose of acceptance into active military service.  That report documents a normal clinical evaluation of the Veteran's ears and includes audiometric data that show no threshold above 20 dB for any frequency listed at 38 C.F.R. § 3.385.  It documents thresholds at 6000 Hz of 50 dB for the right ear and 40 dB for the left ear.  The results do not show a hearing loss disability as defined at 38 C.F.R. § 3.385.  There is no noting of a hearing loss disorder, defect, or infirmity in the report.  

Service treatment record documentation of audiometric test results include results from testing in March 1979, May 1980, March 1982, June 1990, June 1991, and October 1993.  The March 1979 results do not show a hearing loss disability as defined at 38 C.F.R. § 3.385.  March 1982 test results document lower thresholds than those in March 1979 at all frequencies.  

A June 1990 report of medical examination shows values of 0 dB for almost all frequencies of interest from 500 to 4000 Hz for both ears and shows thresholds of 75 dB and 80 dB at 6000 Hz, for the right ear and the left ear, respectively.  These are the last results from the Veteran's qualifying period of active duty.  

A June 1991 report of medical examination documents a 40 dB threshold at 4000 Hz for the right ear and thresholds of 30, 30, and 40 dB, at 500 Hz, 3000 Hz, and 4000 Hz, respectively, for the left ear.  This is a hearing loss disability as defined at 38 C.F.R. § 3.385.  The June 1993 results show thresholds similar to those from June 1990 for both ears at 500 to 4000 Hz. and therefore not a hearing loss disability as defined at 38 C.F.R. § 3.385.  The next results of record are private audiology testing results beginning in September 2003 that consistently show a hearing loss disability as defined at for both ears.  

VA first afforded the Veteran an audiology C&P examination in August 2010.  The audiologist diagnosed tinnitus and bilateral sensorineural hearing loss.  She correctly identified the pertinent service history as from 1978 to 1990.  She commented that the Veteran had a normal audiogram in 1993 after leaving service.  

The audiologist opined that the Veteran's tinnitus was due to noise exposure during service and stated that his tinnitus had onset years earlier, after exposure to mortars.  She opined that his hearing loss was not caused by service, explaining that there was a normal audiogram after separation from service and that the literature does not support delayed onset of hearing loss from noise exposure.  

In the August 2010 rating decision following that VA examination, the RO granted service connection for tinnitus and denied service connection for hearing loss.  In the Veteran's October 2010 notice of disagreement, he stated that audiograms prior to exiting military service should show that his hearing was "on the blink" at that time.  He also argued that his tinnitus is evidence that he had, and still has, hearing problems.  

In June 2011, the RO requested another VA medical opinion as to whether the Veteran's hearing loss was related to his time in service.  In that request, the RO stated that the Veteran's service treatment records show that he had high frequency hearing loss in both ears during military service.  

The July 2011 VA examination followed and the report of that examination is authored by a different audiologist than the audiologist who examined the Veteran in August 2010.  In the July 2011 report, the audiologist referred to the March 1979 audiometric test results as showing a hearing loss at 4000 to 6000 Hz for the right ear and at 6000 Hz for the left ear.  She also referred to the 1993 and the 1982 test results stating that he had bilateral hearing loss in 1982 and a hearing loss at 4000 to 6000 Hz for the right ear and at 4000 Hz for the left ear in 1993.  

The July 2011 report documents the audiologist's opinion that his hearing loss was not at least as likely as not caused by or a result of an event in military service.  She explained that the Veteran's service records indicated a hearing loss that occurred prior to military service as evidenced by the March 1979 audiogram and that there was no evidence of significant worsening of hearing during military service.  She also indicated that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss and stated that his tinnitus was not due to service because tinnitus is a symptom associated with hearing loss and his hearing loss preexisted service.  

Because no hearing defect, infirmity, or disorder was not noted at the time of examination, acceptance, and enrollment for service, the presumption of soundness attached.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  There is no clear and unmistakable evidence that an injury or disease involving the Veteran's hearing or ears existed before acceptance and enrollment.  Therefore, the presumption is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  This means that by operation of law the Veteran is deemed to have been sound with regard to his hearing at entrance into active service.  

The medical evidence described above is contradictory.  But affording the Veteran all reasonable doubt and considering the claim in a light most favorable to him,  the evidence tends to show that the Veteran had hearing loss during his qualifying period of active service.  Indeed, some of the medical evidence, as summarized above, describes the existence of hearing impairment during service.  And although there is no clear evidence of hearing impairment during service as defined by VA regulations in accordance with 38 C.F.R. § 3.385, there nevertheless appears to have been at least some hearing loss consistent with the Hensley case.  This is also consistent with the Veteran's testimony, which the Board finds credible.  The in-service element is met in this case.  

As to the nexus element, the Board resolves reasonable doubt in the Veteran's favor and finds that this element is met.  The negative aspect of the July 2011 nexus opinion is not probative because it was based on hearing loss preexisting service and that is inconsistent with the unrebutted presumption of soundness in this case.  The evidence unfavorable to the claim is the August 2010 opinion referring to the lack of support for delayed onset hearing loss.  However, the evidence regarding his tinnitus as a symptom associated with hearing loss and the Veteran's testimony to the effect that his hearing permanently changed during service places the nexus evidence in equipoise.  Therefore, the nexus element is met.  

As all three elements of service connection are met in this case, the appeal must be granted.  Because the Board grants the appeal in full, any failure on VA's part to meet the duty to notify and assist the Veteran in substantiating his claim of entitlement to service connection for bilateral hearing loss is harmless error.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


